UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 12-1863


CHASE CARMEN HUNTER,

               Plaintiff - Appellant,

          v.

THOMAS B. SMITH, individually and in his official capacity
as a Florida State Judge; RODRIQUEZ, Judge, individually and
in his official capacity as a Florida State Judge; GORDON F.
WILLIS, individually and in his official capacity as a
Virginia State Judge; J. MARTIN BASS, individually and in
his official capacity as a Virginia State Judge; MICHAEL C.
ALLEN, individually and in his official capacity as a
Virginia State Judge; SHERI PEARSON; MITCHEL KALMANSON;
LESTER KALMANSON; LESTER KALMANSON AGENCY, Inc.; KAL
ADJUSTING I, LLC; KENNETH D. MORSE, PA; TURKESSA B. ROLLINS;
JAMES D. FULLERTON ASSOCIATION, PC; FULLERTON & KNOWLES, PC;
PAUL W. HIGGS, individually and in his official capacity as
Sheriff of the City of Fredericksburg, Virginia; WILLIAM
REYES, III, individually and in his official capacity as a
Deputy for the City of Fredericksburg Sheriff and in his
official capacity as a paid worker for the City of
Fredericksburg; WHITNEY A. ELLIS; JEFF SMALL, individually
and in his official capacity as Clerk of the Circuit Court
of the City of Fredericksburg, Virginia; WAYNE WERTZER;
GRANT KRONENBERG; CITY OF FREDERICKSBURG, VA; G. M. HANEY,
individually and in his official capacity as Treasurer of
the City of Fredericksburg, Virginia; BRENDA A. WOOD,
individually and in her official capacity as Deputy
Treasurer of the City of Fredericksburg; JOHN C. COOK;
ALEXANDER FRANCUZENKO; COOK, CRAIG & FRANCUZENKO, PLLC,

               Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00325-JAG)


Submitted:   September 28, 2012          Decided:   October 9, 2012


Before WILKINSON, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chase Carmen Hunter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

             Chase Carmen Hunter appeals the district court’s order

dismissing her civil complaint without prejudice ∗ under 28 U.S.C.

§ 1915(e)(2)(B) (2006).              Hunter’s complaint requested that the

district court issue an injunction barring the Defendants from

domesticating a Florida state court judgment in Virginia state

court, a declaratory judgment finding the Florida state case

void, and compensatory and punitive damages.                     We have reviewed

the   record    and     find    no    reversible      error.         Accordingly,   we

affirm.     We dispense with oral argument because the facts and

legal     contentions     are    adequately     presented       in     the    materials

before    the   court    and    argument      would    not     aid    the    decisional

process.

                                                                               AFFIRMED




      ∗
        While   dismissals   without   prejudice generally   are
interlocutory and not appealable, Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066 (4th Cir. 1993), a
dismissal without prejudice may be final if no amendment to the
complaint can cure the defect in the plaintiff’s case.    Id. at
1066-67; see Jones v. Braxton, 392 F.3d 683, 685 (4th Cir.
2004).   We conclude that no amendment to Hunter’s complaint
could save her action; therefore, the district court’s dismissal
without prejudice is a final, appealable order.



                                          3